 1

 2

 3

 4

 5

 6

 7                           UNITED STATES DISTRICT COURT
 8                          CENTRAL DISTRICT OF CALIFORNIA
                                  SOUTHERN DIVISION
 9

10       ALORICA, INC., a California                CASE NO:
         Corporation,                               8:19−cv−00690−JVS−KES
11
                    Plaintiff,                      [PROPOSED] STIPULATED
12                                                  PROTECTIVE ORDER1
               v.
13
         STARR SURPLUS LINES
14       INSURANCE COMPANY, an Illinois
         Corporation, and DOES 1-10
15
                    Defendants.
16

17
             1.     A. PURPOSES AND LIMITATIONS
18
             Discovery in this action is likely to involve production of confidential,
19
     proprietary, or private information for which special protection from public
20
     disclosure and from use for any purpose other than prosecuting this litigation may
21
     be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
22
     enter the following Stipulated Protective Order. The parties acknowledge that this
23
     Order does not confer blanket protections on all disclosures or responses to
24
     discovery and that the protection it affords from public disclosure and use extends
25
     only to the limited information or items that are entitled to confidential treatment
26

27

28
     1
      This Stipulated Protective Order is substantially based on the model protective
     order provided under Magistrate Judge Karen E. Scott’s Procedures.
 1   under the applicable legal principles. The parties further acknowledge, as set forth in
 2   Section 12.3, below, that this Stipulated Protective Order does not entitle them to
 3   file confidential information under seal; Civil Local Rule 79-5 sets forth the
 4   procedures that must be followed and the standards that will be applied when a party
 5   seeks permission from the court to file material under seal.
 6                B. GOOD CAUSE STATEMENT
 7         This action is likely to involve trade secrets, customer pricing data and other
 8   valuable commercial, financial, technical and/or proprietary information for which
 9   special protection from public disclosure and from use for any purpose other than
10   prosecution of this action is warranted. Such confidential and proprietary materials
11   and information consist of, among other things, confidential business or financial
12   information, information regarding confidential business practices, or other
13   confidential commercial information (including information implicating privacy
14   rights of third parties), information otherwise generally unavailable to the public, or
15   which may be privileged or otherwise protected from disclosure under state or
16   federal statutes, court rules, case decisions, or common law. Accordingly, to
17   expedite the flow of information, to facilitate the prompt resolution of disputes over
18   confidentiality of discovery materials, to adequately protect information the parties
19   are entitled to keep confidential, to ensure that the parties are permitted reasonable
20   necessary uses of such material in preparation for and in the conduct of trial, to
21   address their handling at the end of the litigation, and serve the ends of justice, a
22   protective order for such information is justified in this matter. It is the intent of the
23   parties that information will not be designated as confidential for tactical reasons
24   and that nothing be so designated without a good faith belief that it has been
25   maintained in a confidential, non-public manner, and there is good cause why it
26   should not be part of the public record of this case.
27   2.    DEFINITIONS
28         2.1    Action: Alorica, Inc. v. Starr Surplus Lines Insurance Company,
                                                  2
 1   United States District Court, District of California, Southern Division, Case No.
 2   8:19-cv-00690-JVS-KES.
 3         2.2    Challenging Party: a Party or Non-Party that challenges the designation
 4   of information or items under this Order.
 5         2.3    “CONFIDENTIAL” Information or Items: information (regardless of
 6   how it is generated, stored or maintained) or tangible things that qualify for
 7   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
 8   the Good Cause Statement.
 9         2.4    Counsel: Outside Counsel of Record (as well as their support staff).
10         2.5    Designating Party: a Party or Non-Party that designates information or
11   items that it produces in disclosures or in responses to discovery as
12   “CONFIDENTIAL.”
13         2.6    Disclosure or Discovery Material: all items or information, regardless
14   of the medium or manner in which it is generated, stored, or maintained (including,
15   among other things, testimony, transcripts, and tangible things), that are produced or
16   generated in disclosures or responses to discovery in this matter.
17         2.7    Expert: a person with specialized knowledge or experience in a matter
18   pertinent to the litigation who has been retained by a Party or its counsel to serve as
19   an expert witness or as a consultant in this Action.
20         2.8    House Counsel: attorneys who are employees of a party to this Action.
21   House Counsel does not include Outside Counsel of Record or any other outside
22   counsel.     2.9    Non-Party: any natural person, partnership, corporation,
23   association, or other legal entity not named as a Party to this action.
24         2.10 Outside Counsel of Record: attorneys who are not employees of a party
25   to this Action but are retained to represent or advise a party to this Action and have
26   appeared in this Action on behalf of that party or are affiliated with a law firm which
27   has appeared on behalf of that party, and includes support staff.
28         2.11 Party: any party to this Action, including all of its officers, directors,
                                                 3
 1   employees, consultants, retained experts, and Outside Counsel of Record (and their
 2   support staffs).
 3         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 4   Discovery Material in this Action.
 5         2.13 Professional Vendors: persons or entities that provide litigation support
 6   services (e.g., photocopying, videotaping, translating, preparing exhibits or
 7   demonstrations, and organizing, storing, or retrieving data in any form or medium)
 8   and their employees and subcontractors.
 9         2.14 Protected Material: any Disclosure or Discovery Material that is
10   designated as “CONFIDENTIAL.”
11         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
12   from a Producing Party.
13   3.    SCOPE
14         The protections conferred by this Stipulation and Order cover not only
15   Protected Material (as defined above), but also (1) any information copied or
16   extracted from Protected Material; (2) all copies, excerpts, summaries, or
17   compilations of Protected Material; and (3) any testimony, conversations, or
18   presentations by Parties or their Counsel that might reveal Protected Material.
19         Any use of Protected Material at trial shall be governed by the orders of the
20   trial judge. This Order does not govern the use of Protected Material at trial.
21   4.    DURATION
22         Even after final disposition of this litigation, the confidentiality obligations
23   imposed by this Order shall remain in effect until a Designating Party agrees
24   otherwise in writing or a court order otherwise directs. Final disposition shall be
25   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
26   or without prejudice; and (2) final judgment herein after the completion and
27   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
28   including the time limits for filing any motions or applications for extension of time
                                                4
 1   pursuant to applicable law.
 2   5.    DESIGNATING PROTECTED MATERIAL
 3         5.1    Exercise of Restraint and Care in Designating Material for Protection.
 4   Each Party or Non-Party that designates information or items for protection under
 5   this Order must take care to limit any such designation to specific material that
 6   qualifies under the appropriate standards. The Designating Party must designate for
 7   protection only those parts of material, documents, items, or oral or written
 8   communications that qualify so that other portions of the material, documents,
 9   items, or communications for which protection is not warranted are not swept
10   unjustifiably within the ambit of this Order.
11         Mass, indiscriminate, or routinized designations are prohibited. Designations
12   that are shown to be clearly unjustified or that have been made for an improper
13   purpose (e.g., to unnecessarily encumber the case development process or to impose
14   unnecessary expenses and burdens on other parties) may expose the Designating
15   Party to sanctions.
16         If it comes to a Designating Party’s attention that information or items that it
17   designated for protection do not qualify for protection, that Designating Party must
18   promptly notify all other Parties that it is withdrawing the inapplicable designation.
19         5.2    Manner and Timing of Designations. Except as otherwise provided in
20   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
21   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
22   under this Order must be clearly so designated before the material is disclosed or
23   produced.
24         Designation in conformity with this Order requires:
25                (a)      for information in documentary form (e.g., paper or electronic
26   documents, but excluding transcripts of depositions or other pretrial or trial
27   proceedings), that the Producing Party affix at a minimum, the legend
28   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
                                                 5
 1   contains protected material. If only a portion or portions of the material on a page
 2   qualifies for protection, the Producing Party also must clearly identify the protected
 3   portion(s) (e.g., by making appropriate markings in the margins).
 4         A Party or Non-Party that makes original documents available for inspection
 5   need not designate them for protection until after the inspecting Party has indicated
 6   which documents it would like copied and produced. During the inspection and
 7   before the designation, all of the material made available for inspection shall be
 8   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
 9   documents it wants copied and produced, the Producing Party must determine which
10   documents, or portions thereof, qualify for protection under this Order. Then, before
11   producing the specified documents, the Producing Party must affix the
12   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
13   portion or portions of the material on a page qualifies for protection, the Producing
14   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
15   markings in the margins).
16                (b)    for testimony given in depositions that the Designating Party
17   identify the Disclosure or Discovery Material on the record, before the close of the
18   deposition all protected testimony.
19                (c)    for information produced in some form other than documentary
20   and for any other tangible items, that the Producing Party affix in a prominent place
21   on the exterior of the container or containers in which the information is stored the
22   legend “CONFIDENTIAL.” If only a portion or portions of the information
23   warrants protection, the Producing Party, to the extent practicable, shall identify the
24   protected portion(s).
25         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
26   failure to designate qualified information or items does not, standing alone, waive
27   the Designating Party’s right to secure protection under this Order for such material.
28   Upon timely correction of a designation, the Receiving Party must make reasonable
                                                6
 1   efforts to assure that the material is treated in accordance with the provisions of this
 2   Order.
 3   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
 4         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
 5   designation of confidentiality at any time that is consistent with the Court’s
 6   Scheduling Order.
 7         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
 8   resolution process under Local Rule 37.1 et seq. or follow the procedures for
 9   informal, telephonic discovery hearings on the Court's website.
10         6.3    Burden. The burden of persuasion in any such challenge proceeding
11   shall be on the Designating Party. Frivolous challenges, and those made for an
12   improper purpose (e.g., to harass or impose unnecessary expenses and burdens on
13   other parties) may expose the Challenging Party to sanctions. Unless the
14   Designating Party has waived or withdrawn the confidentiality designation, all
15   parties shall continue to afford the material in question the level of protection to
16   which it is entitled under the Producing Party’s designation until the Court rules on
17   the challenge.
18   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
19         7.1    Basic Principles. A Receiving Party may use Protected Material that is
20   disclosed or produced by another Party or by a Non-Party in connection with this
21   Action only for prosecuting, defending, or attempting to settle this Action. Such
22   Protected Material may be disclosed only to the categories of persons and under the
23   conditions described in this Order. When the Action has been terminated, a
24   Receiving Party must comply with the provisions of section 13 below (FINAL
25   DISPOSITION).
26         Protected Material must be stored and maintained by a Receiving Party at a
27   location and in a secure manner that ensures that access is limited to the persons
28   authorized under this Order.
                                                7
 1         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
 2   otherwise ordered by the court or permitted in writing by the Designating Party, a
 3   Receiving Party may disclose any information or item designated
 4   “CONFIDENTIAL” only to:
 5         (a)    the Receiving Party’s Outside Counsel of Record in this Action, as well
 6   as employees of said Outside Counsel of Record to whom it is reasonably necessary
 7   to disclose the information for this Action;
 8         (b)    the officers, directors, and employees (including House Counsel) of the
 9   Receiving Party to whom disclosure is reasonably necessary for this Action;
10         (c)    Experts (as defined in this Order) of the Receiving Party to whom
11   disclosure is reasonably necessary for this Action and who have signed the
12   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
13         (d)    the court and its personnel;
14         (e)    court reporters and their staff;
15         (f)    professional jury or trial consultants, mock jurors, and Professional
16   Vendors to whom disclosure is reasonably necessary for this Action and who have
17   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
18         (g)    the author or recipient of a document containing the information or a
19   custodian or other person who otherwise possessed or knew the information;
20         (h)    during their depositions, witnesses ,and attorneys for witnesses, in the
21   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
22   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
23   not be permitted to keep any confidential information unless they sign the
24   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
25   agreed by the Designating Party or ordered by the court. Pages of transcribed
26   deposition testimony or exhibits to depositions that reveal Protected Material may
27   be separately bound by the court reporter and may not be disclosed to anyone except
28   as permitted under this Stipulated Protective Order;
                                                 8
 1         (i)    any mediator or settlement officer, and their supporting personnel,
 2   mutually agreed upon by any of the parties engaged in settlement discussions; and
 3         (j)    any reinsurers, retrocessionaires, reinsurance intermediaries, brokers,
 4   state insurance department examiners, other regulators or governmental officials,
 5   accountants, or auditors to whom any Party or its Counsel is required to respond or
 6   report in the ordinary course of its business regarding this case.
 7   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
 8   IN OTHER LITIGATION
 9         If a Party is served with a subpoena or a court order issued in other litigation
10   that compels disclosure of any information or items designated in this Action as
11   “CONFIDENTIAL,” that Party must:
12         (a)    promptly notify in writing the Designating Party. Such notification
13   shall include a copy of the subpoena or court order;
14         (b)    promptly notify in writing the party who caused the subpoena or order
15   to issue in the other litigation that some or all of the material covered by the
16   subpoena or order is subject to this Protective Order. Such notification shall include
17   a copy of this Stipulated Protective Order; and
18         (c)    cooperate with respect to all reasonable procedures sought to be
19   pursued by the Designating Party whose Protected Material may be affected.
20   If the Designating Party timely seeks a protective order, the Party served with the
21   subpoena or court order shall not produce any information designated in this action
22   as “CONFIDENTIAL” before a determination by the court from which the
23   subpoena or order issued, unless the Party has obtained the Designating Party’s
24   permission. The Designating Party shall bear the burden and expense of seeking
25   protection in that court of its confidential material and nothing in these provisions
26   should be construed as authorizing or encouraging a Receiving Party in this Action
27   to disobey a lawful directive from another court.
28   //
                                                 9
 1   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 2   PRODUCED IN THIS LITIGATION
 3         (a)    The terms of this Order are applicable to information produced by a
 4   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
 5   produced by Non-Parties in connection with this litigation is protected by the
 6   remedies and relief provided by this Order. Nothing in these provisions should be
 7   construed as prohibiting a Non-Party from seeking additional protections.
 8         (b)    In the event that a Party is required, by a valid discovery request, to
 9   produce a Non-Party’s confidential information in its possession, and the Party is
10   subject to an agreement with the Non-Party not to produce the Non-Party’s
11   confidential information, then the Party shall:
12                (1)    promptly notify in writing the Requesting Party and the Non-
13   Party that some or all of the information requested is subject to a confidentiality
14   agreement with a Non-Party;
15                (2)    promptly provide the Non-Party with a copy of the Stipulated
16   Protective Order in this Action, the relevant discovery request(s), and a reasonably
17   specific description of the information requested; and
18                (3)    make the information requested available for inspection by the
19   Non-Party, if requested.
20         (c)    If the Non-Party fails to seek a protective order from this court within
21   14 days of receiving the notice and accompanying information, the Receiving Party
22   may produce the Non-Party’s confidential information responsive to the discovery
23   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
24   not produce any information in its possession or control that is subject to the
25   confidentiality agreement with the Non-Party before a determination by the court.
26   Absent a court order to the contrary, the Non-Party shall bear the burden and
27   expense of seeking protection in this court of its Protected Material.
28   ///
                                               10
 1   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 2         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 3   Protected Material to any person or in any circumstance not authorized under this
 4   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
 5   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
 6   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
 7   persons to whom unauthorized disclosures were made of all the terms of this Order,
 8   and (d) request such person or persons to execute the “Acknowledgment and
 9   Agreement to Be Bound” that is attached hereto as Exhibit A.
10   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
11   PROTECTED MATERIAL
12         When a Producing Party gives notice to Receiving Parties that certain
13   inadvertently produced material is subject to a claim of privilege or other protection,
14   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
15   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
16   may be established in an e-discovery order that provides for production without
17   prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar
18   as the parties reach an agreement on the effect of disclosure of a communication or
19   information covered by the attorney-client privilege or work product protection, the
20   parties may incorporate their agreement in the stipulated protective order submitted
21   to the court.
22   12.   MISCELLANEOUS
23         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
24   person to seek its modification by the Court in the future.
25         12.2 Right to Assert Other Objections. By stipulating to the entry of this
26   Protective Order no Party waives any right it otherwise would have to object to
27   disclosing or producing any information or item on any ground not addressed in this
28   Stipulated Protective Order. Similarly, no Party waives any right to object on any
                                               11
 1   ground to use in evidence of any of the material covered by this Protective Order.
 2         12.3 Filing Protected Material. A Party that seeks to file under seal any
 3   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
 4   only be filed under seal pursuant to a court order authorizing the sealing of the
 5   specific Protected Material at issue. If a Party's request to file Protected Material
 6   under seal is denied by the court, then the Receiving Party may file the information
 7   in the public record unless otherwise instructed by the court.
 8
     13. FINAL DISPOSITION
           13.1 Return or Destruction of Protected Material. Subject to the limited
 9
     exceptions set forth in paragraph 13.2, after the final disposition of this Action, as
10
     defined in paragraph 4, within 60 days of a written request by the Designating Party,
11
     each Receiving Party must return all Protected Material to the Producing Party or
12
     destroy such material. As used in this subdivision, “all Protected Material” includes
13
     all copies, abstracts, compilations, summaries, and any other format reproducing or
14
     capturing any of the Protected Material. Whether the Protected Material is returned
15
     or destroyed, the Receiving Party must submit a written certification to the
16
     Producing Party (and, if not the same person or entity, to the Designating Party) by
17
     the 60 day deadline that (1) identifies (by category, where appropriate) all the
18
     Protected Material that was returned or destroyed and (2) affirms that the Receiving
19
     Party has not retained any copies, abstracts, compilations, summaries or any other
20
     format reproducing or capturing any of the Protected Material.
21
           13.2 Exception for Archival Copies of Protected Material. Counsel are
22
     entitled to retain an archival copy of all pleadings, motion papers, trial, deposition,
23
     and hearing transcripts, legal memoranda, correspondence, deposition and trial
24
     exhibits, expert reports, attorney work product, and consultant and expert work
25
     product, even if such materials contain Protected Material. Moreover, Defendant
26
     Starr Surplus Lines Insurance Company is entitled to retain an archival copy of all
27
     materials relating to the claim, which may include Protected Material, for the
28
                                                12
 1   purposes of good practices, standard record keeping, internal or external audits,
 2   reinsurers, and/or compliance with federal, state, or administrative regulations. Any
 3   such archival copies that contain or constitute Protected Material remain subject to
 4   this Protective Order as set forth in paragraph 4 (DURATION).
 5   ///
 6   ///
 7   ///
 8   ///
 9   ///
10   ///
11   ///
12   ///
13   ///
14   ///
15   ///
16   ///
17   ///
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                              13
 1   14.   VIOLATION
 2         Any violation of this Order may be punished by any and all appropriate
 3   measures including, without limitation, contempt proceedings and/or monetary
 4   sanctions.
 5   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 6

 7   DATED: June 9, 2019
 8   /s/ Eric R. Little*
 9   LITTLE & KARZAI, LLP
     Eric R. Little
10   Najwa T. Karzai
     Attorneys for Plaintiff
11   ALORICA, INC., a California corporation

12

13   DATED: June 9, 2018
14   /s/ Kevin F. Kieffer
15
     TROUTMAN SANDERS LLP
16
     Kevin F. Kieffer
17   Ryan C. Tuley
     Jenni Khuu Katzer
18   Attorneys for Defendant
     STARR SURPLUS LINES INSURANCE
19   COMPANY, a Texas Corporation
20

21   *Pursuant to Local Rule 5-4.3.4(2), the filer attests that all signatories listed, and on
     whose behalf the filing is submitted, concurs in the filing’s content and have
22
     authorized the filing.
23

24   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
25   DATED: July 11, 2019
26

27   _____________________________________
     HON. KAREN E. SCOTT
28   United States Magistrate Judge
                                                14
 1                                        EXHIBIT A
 2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3         I, _____________________________ [print or type full name], of
 4   _________________ [print or type full address], declare under penalty of perjury
 5   that I have read in its entirety and understand the Stipulated Protective Order that
 6   was issued by the United States District Court for the Central District of California
 7   on [date] in the case of Alorica, Inc. v. Starr Surplus Lines Insurance Company,
 8   United States District Court, District of California, Southern Division, Case No.
 9   8:19-cv-00690-JVS-KES. I agree to comply with and to be bound by all the terms
10   of this Stipulated Protective Order and I understand and acknowledge that failure to
11   so comply could expose me to sanctions and punishment in the nature of contempt.
12   I solemnly promise that I will not disclose in any manner any information or item
13   that is subject to this Stipulated Protective Order to any person or entity except in
14   strict compliance with the provisions of this Order.
15         I further agree to submit to the jurisdiction of the United States District Court
16   for the Central District of California for enforcing the terms of this Stipulated
17   Protective Order, even if such enforcement proceedings occur after termination of
18   this action. I hereby appoint __________________________ [print or type full
19   name] of _______________________________________ [print or type full address
20   and telephone number] as my California agent for service of process in connection
21   with this action or any proceedings related to enforcement of this Stipulated
22   Protective Order.
23

24   Date: ______________________________________
25   City and State where sworn and signed: _________________________________
26   Printed name: _______________________________
27   Signature: __________________________________
28
                                                15
